The general verdict returned in this case, contrary to the instructions and directions of the court, renders it uncertain as a matter of record whether the issues under the first count were not found for the plaintiff.Hoag v. Hatch, 23 Conn. 585, 589. No objection, however, was made to the rendition of judgment thereon, and no claim of irregularity or error based upon the form of the verdict has ever been suggested. Counsel have assumed that the jury were not disobedient to the court's direction to limit their inquiry to the issues presented by the second count, and that the verdict resulted from a finding of those issues for the plaintiff. Our discussion of the questions presented by the appeal must therefore proceed upon the same assumption.
The demurrer to the first count was properly overruled. Mrs. Blakeman's authority to act for Mrs. Jones in making the contract sued upon was distinctly averred, and the terms of the power of attorney expressing her authority and defining its scope were not such as to forbid the plaintiff's construction of them, whatever might be disclosed by the evidence as to the situation of the parties and the circumstances connected with the transaction. Contracts are to be construed according to the words used, the subject-matter, the context, and the intention of the parties. Bigelow
v. Benedict, 6 Conn. 116, 121. In arriving at the intent of the parties to a contract as expressed or implied in the language used by them, it is always admissible to consider the situation of the parties and the circumstances connected with the transaction, and every part of the writing should be considered with the help of that evidence. Bartholomew
v. Muzzy, 61 Conn. 387, 393, 23 A. 604. General words following an enumeration of particular things may include other things not ejusdem generis, if such appears *Page 210 
to have been the intention of the parties. Raymond
v. Clark, 46 Conn. 129, 134. The court was quite right, therefore, in reserving the question of the construction of the instrument until such time as the situation of the parties and the circumstances surrounding its execution should be revealed by the evidence as aids in arriving at Mrs. Jones' expressed intent.
The error charged to the denial of the motion to set aside the verdict, is said to arise from (1) the legal impossibility of a recovery upon the quantum meruit under the admitted facts, and (2) the excessive amount of the verdict rendered.
The plaintiff testified that she began her services in the care of Mrs. Jones under a contract with the latter, and for the agreed price of $2.50 per week and board. She admitted that no other agreement was ever made with Mrs. Jones personally, and that she never gave Mrs. Jones notice of her termination of the original employment. Her statement was that her notice of termination was given to Mrs. Blakeman, who was the person who looked after Mrs. Jones and her interests and affairs; that this notice led to the agreement evidenced by the writing set out in the first count and signed by Mrs. Blakeman, who meanwhile had procured the execution by Mrs. Jones of the power of attorney, also a part of said first count, and of whose existence and contents the plaintiff was cognizant; and that her continued service thereafter was in reliance upon said last-mentioned agreement. The defendant contends that in view of the want of authority on the part of Mrs Blakeman to act for Mrs. Jones, the plaintiff must, under the circumstances, be held as a matter of law to be bound by the terms of her original employment.
It is quite clear that this conclusion is unsound, but in answer to the claim now made, it is sufficient to say that the only questions presented under the second count related to the rendition of the plaintiff's services as alleged, and their reasonable value. Had the defendant desired to defeat recovery upon this count by showing that the services, for which the reasonable value was sought to be recovered, *Page 211 
were rendered under an express contract which fixed the amount to be paid therefor, and that such express contract had been fully executed by full payment, he should have so specially pleaded in bar. No such plea was filed.
The determination by the jury of the reasonable worth of the plaintiff's services is one which should be final, unless the injustice of it is so manifest and palpable as clearly to denote that some mistake was made by the jury in the application of legal principles, or as to justify the suspicion that they or some of them were influenced by prejudice, corruption, or partiality. Brooks' Appeal, 68 Conn. 294,297, 36 A. 47. The trial judge has failed to find such a condition. We could not, upon the evidence which is before us, say that he was in error, even were we not, in reaching our conclusion, called upon, as we are, to give weight to his opinion. Burr v. Harty, 75 Conn. 127, 130,52 A. 724.
The defendant has filed a bill of exceptions asking for the expression of this court's opinion as to the correctness of the trial court's instructions to the jury as to the authority conferred upon Mrs Blakeman by said power of attorney, and its direction to render a verdict for the defendant upon the first count. As a new trial is not granted, the questions thus presented need not be considered. General Statutes, § 804.
   There is no error.
In this opinion the other judges concurred.